                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

AMANDA BENSON,                          )
                                        )
                   Plaintiff,           )                4:18CV3127
                                        )
            v.                          )
                                        )
CITY OF LINCOLN, a political            )            MEMORANDUM
subdivision, CHRIS BEUTLER,             )             AND ORDER
TOM CASADY, DOUG                        )
MCDANIEL, TIM LINKE, LEO                )
BENES, ERIC JONES, DARREN               )
MERRYMAN, and SHAWN                     )
MAHLER,                                 )
                                        )
                   Defendants.          )
                                        )

      In yet another lawsuit1 alleging that employees of the City of Lincoln and
Lincoln Fire and Rescue (“LF&R” or “LFR”) discriminated against, retaliated against,
and created a hostile work environment for female firefighters on the basis of sex
and/or national origin, Plaintiff Amanda Benson asserts in her Second Amended
Complaint (Filing No. 18) the following causes of action (“COA”) against the City of
Lincoln and eight other Defendants in their individual and official capacities:

      COA 1:       NFEPA2 Hostile Work Environment
      COA 2:       NFEPA Discrimination Based on Sex
      COA 3:       NFEPA Retaliation




      1
        See Hurd v. City of Lincoln (No. 4:16CV3029) (D. Neb. 2016) and Giles v.
City of Lincoln (No. 4:17CV3050) (D. Neb. 2017).
      2
      Nebraska Fair Employment Practice Act, Neb. Rev. Stat. §§ 48-1101 to 48-
1125 (Westlaw 2019).
      COA 4:        Title VII3 Hostile Work Environment
      COA 5:        Title VII Discrimination Based on Sex
      COA 6:        Title VII Retaliation
      COA 7:        Equal Protection (City of Lincoln & Defendants in Official
                    Capacities)
      COA 8:        Equal Protection (Individual Defendants in Individual Capacities)
      COA 9:        42 U.S.C. § 1985 Conspiracy

       Defendants move to dismiss Plaintiff’s claims under Fed. R. Civ. P. 12(b)(6)
and the doctrine of qualified immunity or, alternatively, to strike several of the
allegations contained in Plaintiff’s Second Amended Complaint under Fed. R. Civ. P.
12(f). (Filing No. 23.)

                           I. STANDARD OF REVIEW

       “To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Id. This “plausibility standard” is not
one of probability, “but it asks for more than a sheer possibility that a defendant has
acted unlawfully.” Id. Where a complaint contains facts that are “merely consistent
with” a defendant's liability, it “stops short of the line between possibility and
plausibility of ‘entitlement to relief.’” Twombly, 550 U.S. at 557 (brackets omitted).

      “Determining whether a complaint states a plausible claim for relief will . . . be
a context-specific task that requires the reviewing court to draw on its judicial
experience and common sense.” Iqbal, 556 U.S. at 679. “But where the well-pleaded


      3
       Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17
(Westlaw 2019).
                                           2
facts do not permit the court to infer more than the mere possibility of misconduct, the
complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to
relief.’” Id. (quoting Fed. R. Civ. P. 8(a)(2)). “While legal conclusions can provide the
framework of a complaint, they must be supported by factual allegations.” Id.
“Threadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Id. at 678.

       In the discrimination context, “[i]t is not necessary to plead facts sufficient to
establish a prima facie case at the pleading stage. The prima facie standard is an
evidentiary standard, not a pleading standard, and there is no need to set forth a
detailed evidentiary proffer in a complaint.” Blomker v. Jewell, 831 F.3d 1051, 1056
(8th Cir. 2016) (internal quotation marks and citations omitted). However, “the
complaint must include sufficient factual allegations to provide the grounds on which
the claim rests.” Id. (internal quotation marks and citation omitted).

                          II. FACTUAL ALLEGATIONS

       Plaintiff’s 181 paragraphs of allegations in her Second Amended Complaint
(Filing No. 18) can be summarized as set forth in Plaintiff’s Brief in Opposition to
Defendants’ Motion to Dismiss.

      Lincoln Fire & Rescue (“LFR”) was under the leadership of the
      individual Defendants. Mayor Beutler is required by the City’s Equity
      and Diversity Plan, City Equal Employment Opportunity ordinance
      §2.06.010, and Neb. Rev. Stat. §15-310 to enforce and comply with
      employment laws. Plaintiff has alleged that City officials under the
      direction of Beutler, Casady [Director of Public Safety], McDaniel, and
      Linke [Interim LF&R Fire Chief] were all policymakers or were
      delegated policymaking authority by the City regarding the terms and
      conditions of her employment. [Plaintiff’s] supervisors created, fostered,
      and promoted a hostile work environment based on sex, discriminated
      and retaliated against her because of her complaints, which was the
      official custom or policy of LFR of the City of Lincoln. [Plaintiff] . . .

                                           3
     was treated less favorably than men regarding work assignments, number
     of scheduled hours, training, and evaluations. She alleges verbal
     harassment and intimidation to the point where she [was] treated for
     anxiety, depression, and panic attacks. This unlawful conduct was
     condoned and/or perpetrated by the individual Defendants and/or others
     under their supervision within LFR. The City was on notice as early as
     2012 [of] LFR’s unlawful employment practices as it related to women
     and those who complain about gender harassment and discrimination.
     Plaintiff also alleges that she or Giles [Station Captain] complained to
     multiple supervisors, and [Plaintiff’s] complaints were ignored.

(Filing No. 28, Br. Opp’n Defs’ Mot. Dismiss at CM/ECF pp. 7-8 (citations to
Complaint and Second Amended Complaint omitted).)

     [Plaintiff] missed work because of the harassment; was forced to
     transfer; [was] denied training and the opportunity to rotate to [LF&R]
     Captain] Mahler’s truck; [was] ostracized by Mahler and her fellow
     firefighters; and was terrified to go to work. She experienced panic
     attacks on the job; and was forced to work in an environment wherein
     she could not trust anyone. Trust is paramount for firefighters given the
     life-threatening situations . . . firefighters face and the environment in
     which they live and work with [one] another. [Plaintiff’s] hostile work
     environment led to her seeking out mental health counseling, which is
     continuing. Giles and [Plaintiff] complained repeatedly to Jones
     [Battalion Chief in charge of Station 8] and then to Linke, Benes [LF&R
     Battalion Chief], and Taylor-Riley [City Equity and Diversity
     Officer]—yet no one would remedy the discriminatory environment.
     The City of Lincoln’s legal department and Mayor Beutler stopped a
     proposed mediation that was arranged by Taylor-Riley. The Mayor . . .
     failed to rely upon his EEO investigator and her findings and
     recommendations and did nothing, but recommend a meeting with
     Casady and McDaniel. Both Casady and McDaniel acknowledged a
     “management failure” and a systemic issue with LFR that dated back to
     2012, but their only solution was to put [Plaintiff] right back in the same
     hostile work environment that Linke assured her would watch closely
     after her complaint. That did not occur. Linke and Benes ignored
     [Plaintiff’s] pleas for assistance and allowed the hostile work
     environment to continue. . . . Jones acknowledged multiple problems that

                                         4
      were not addressed with Mahler in 2015, he believed supervisors needed
      training on equity, hostile work environment and equality and stated,
      “LFR needs a culture change.” All of the Defendant City representatives
      have been aware of the discriminatory nature of LFR’s environment for
      women for years and continue to do nothing to remedy. With no
      assurance for her safety, [Plaintiff] had no choice but to transfer to
      another station.

(Id. at CM/ECF pp. 21-22 (internal citations omitted).)

      This discrimination originated from the time of [Plaintiff’s] transfer to
      Station 8, and became increasingly hostile, especially after her
      complaints to LFR command staff and Taylor-Riley.

(Id. at CM/ECF p. 25 (internal citations omitted).)

      Plaintiff alleges the following specific facts, among many others, in support of
the above allegations4:

! When LF&R Captain Mahler learned that Plaintiff would be replacing a male
firefighter at Station 8, Mahler was visibly upset and had a “verbal confrontation”
with co-workers. When Plaintiff began her service at Station 8, Mahler refused to
speak to her and did not review rules, expectation, or procedures with her. (Filing No.
18 ¶¶ 20-22.) When Mahler eventually spoke to Plaintiff, he was “demeaning and
condescending.” (Id. ¶ 34.)

! Unlike male firefighters, Mahler did not allow Plaintiff to participate in the
“standard rotation” on the truck for engine firefighters, thereby denying Plaintiff
training “that would allow her to perform her job duties more effectively and assist her
in her career trajectory.” (Id. ¶¶ 23-24, 30.) When Plaintiff questioned Mahler about
his failure to include her in the truck rotation, Mahler told her “she should stick with


      4
        The following single-spaced and bulleted (but not double-indented) paragraphs
are not direct quotations from Plaintiff’s Second Amended Complaint, but summaries
thereof. Direct quotations from Plaintiff’s Second Amended Complaint within the
summary paragraphs are punctuated as such.
                                           5
medical specialties because typically women are less mechanically-minded than men.”
(Id. ¶ 30.)

! Mahler told Plaintiff she could not perform roof-venting operations because she did
not own a fall-protection belt, despite the fact that LF&R policy did not mandate such
belts. Other similarly situated male firefighters who did not purchase fall-protection
belts were allowed to vent roofs under Mahler. (Id. ¶ 30.) Plaintiff eventually
purchased a fall-protection belt, but Mahler stated that Plaintiff “had still not proven
to him that she was trained to his standards.” (Id. ¶ 38.) Mahler also refused to train
Plaintiff on rope rescue and rigging because “it was not his job to train her.” (Id. ¶ 33.)

! Contrary to LF&R policy and unlike nine similarly situated male firefighters who
worked for Mahler at Station 8, Mahler told Plaintiff he would observe her for 18
months to three years before deciding she was “qualified and competent enough to be
on his truck.” (Id. ¶¶ 31-32.)

! Despite “house policy” which provided that firefighters who do not participate in
the house meal are not required to clean up, Mahler insisted that Plaintiff handwash
the dishes used in a meal in which she did not participate. (Id. ¶¶ 49-52.)

! After Plaintiff and Giles complained to LF&R administration about Mahler’s
continued harassment of Plaintiff and the “kitchen incident,” LF&R began an
investigation during which Mahler was moved to another fire station. Prior to
Mahler’s predisciplinary hearing, Interim LF&R Fire Chief Linke released to Mahler
Plaintiff’s and Giles’s entire statements to assist Mahler in mounting a defense. This
was a departure from LF&R’s past practice, which was not to provide evidence and
statements to employees undergoing the disciplinary process. (Id. ¶ 55.) Union
representative Ron Trouba assisted Mahler with his defense in the predisciplinary
proceedings. (Id. ¶ 55.)

! Casady asked Taylor-Riley whether Plaintiff had approached her about filing an
EEO complaint. Employees’ communication with Taylor-Riley is confidential. (Id.
¶ 56.)

! Following Mahler’s disciplinary investigation, the City found no reason for
disciplinary action, and both Mahler and Plaintiff were directed to return to Station
8. (Id. ¶ 62.) Defendants Linke and Benes told Plaintiff she must return to Station 8
or “give up her assignment and become a floater.” (Id. ¶ 71.) When Plaintiff met with

                                            6
union representative Trouba about her transfer rights, she discovered that Trouba was
aware of her private medical information, and Trouba advised her “that she should be
spending her energy trying to fix her career and reputation instead of pursuing a
harassment claim against the City.” (Id. ¶ 79.)

! Plaintiff filed an internal EEO complaint with Taylor-Riley alleging sexual
harassment and discrimination. (Id. ¶ 77.) After an extensive investigation, Taylor-
Riley concluded that Mahler had discriminated and retaliated against Plaintiff, citing
as evidence, among other things, schedule differences between Plaintiff and a
similarly situated male comparator that gave the comparator superior hands-on truck
experience and a lighter overall workload; Mahler’s statements that women are not
equipped to “be on the USAR team, they are better suited to medical positions” and
“there’s no room for women in the fire service”; that another male firefighter was
allowed to rotate to the truck immediately upon his transfer to Station 8; that a new
male recruit with no prior experience was allowed to work on the truck crew and
vented his first roof without a fall-protection belt on his third day of service; that
firefighters are not required to have any truck experience before an assignment, they
can be “sent to a truck right out of the academy,” and “the captain is expected to train
them”; and witnesses’ observations that Mahler bullied Plaintiff. (Id. ¶ 108.)

! Plaintiff was eventually forced to surrender her Station 8 assignment to become a
“floating firefighter” because “the environment was so toxic and retaliatory towards
her she felt she had no other option.” (Id. ¶ 113.) Defendants McDaniel and Casady
tried to force Plaintiff to stay at Station 8, but Plaintiff refused because the situation
had not been remedied. After discussing her options with newly appointed LF&R Fire
Chief Michael Despain, Plaintiff was transferred to Station 3. (Id. ¶¶ 117-118.)

! With regard to the situation at Station 8, Defendant Casady admitted there had been
a “management failure,” and Defendant McDaniel stated that LF&R had “a systemic
issue that need[ed] to be addressed.” (Id. ¶ 116.)

! On August 15, 2016, Plaintiff filed a Charge of Discrimination with the NEOC
alleging harassment based on sex, discrimination, and retaliation. (Id. ¶ 119.)
On December 12, 2016, Plaintiff received a 74% job-evaluation rating, which was “far
lower than the latest evaluation that she was given by Giles.” Her next evaluation
rating was 91%. (Id. ¶ 122.)

! Plaintiff incurred medical expenses and used sick pay as a result of the above

                                            7
alleged discrimination, retaliation, and hostile work environment, and her “career
prospects at LFR have been materially adversely affected by the Defendants’ actions.”
(Id. ¶ 124.)

                                    III. DISCUSSION

A. Motion to Dismiss

      As an initial matter, Plaintiff’s Title VII and NFEPA claims against the
Defendants in their individual capacities will be dismissed because Title VII claims
may only be asserted against employers (here, the City of Lincoln), not individuals.
Van Horn v. Best Buy Stores, L.P., 526 F.3d 1144, 1147 (8th Cir. 2008) (Title VII
“does not provide for an action against an individual supervisor”); Powell v. Yellow
Book USA, Inc., 445 F.3d 1074, 1079 (8th Cir. 2006) (“Title VII addresses the conduct
of employers only and does not impose liability on co-workers”).

       Further, all of Plaintiff’s claims asserted against the individually named
Defendants in their official capacities will be dismissed as redundant of Plaintiff’s
claims against the City of Lincoln. Veatch v. Bartels Lutheran Home, 627 F.3d 1254,
1257 (8th Cir. 2010) (proper to dismiss claim against city officer in his official capacity
as redundant of claim against city itself); Elder-Keep v. Aksamit, 460 F.3d 979, 986
(8th Cir. 2006) (“A suit against a public official in his official capacity is actually a suit
against the entity for which the official is an agent.”); Rogers v. City of Little Rock,
Ark., 152 F.3d 790, 800 (8th Cir. 1998) (“Liability for city officials in their official
capacities is another form of action against the city . . . .”).

      This means that Plaintiff’s Title VII and NFEPA claims (COA 1-6) are asserted
against the City of Lincoln (Plaintiff’s employer), and Plaintiff’s § 1983 claims (COA
7-8) are asserted against the City of Lincoln and the Defendants in their individual




                                              8
capacities.5

       1. Sex-Discrimination Claims (Title VII & NFEPA) Against City

      Title VII states that “[i]t shall be an unlawful employment practice for an
employer—(1) . . . to discriminate against any individual with respect to his
compensation, terms, conditions, or privileges of employment, because of such
individual’s . . . sex . . . . or (2) to limit . . . his employees . . . in any way which would
deprive or tend to deprive any individual of employment opportunities or otherwise
adversely affect his status as an employee, because of such individual’s . . . sex . . . .”
42 U.S.C. § 2000e-2(a)(1) & (2). The NFEPA is patterned after Title VII, and
Nebraska courts have looked to federal decisions in analyzing claims brought under
the Nebraska act. Edwards v. Hiland Roberts Dairy, Co., 860 F.3d 1121, 1124 n.3 (8th
Cir. 2017) (“We analyze discrimination claims under the NFEPA by applying the
same analysis for discrimination claims under Title VII.”).

      To state a claim for gender discrimination, Plaintiff must allege that: “(1) she
was a member of a protected class; (2) she was qualified for her job; (3) she suffered
an adverse employment action; and (4) there are facts that give rise to an inference of
unlawful gender discrimination.” Fiero v. CSG Sys., Inc., 759 F.3d 874, 878 (8th Cir.
2014) (internal quotation marks and citation omitted).

       Here, Plaintiff alleges that she is a woman, a “protected class” for purposes of
Title VII. Tharp v. Iowa Dep’t of Corr., 68 F.3d 223, 226 (8th Cir. 1995) (referring
to the “protected class of women employees” in context of Title VII discussion);
Carter v. United Food & Commercial Workers, Local No. 789, 963 F.2d 1078, 1082
(8th Cir. 1992) (women are “a ‘protected class’ under Title VII”). Plaintiff also alleges
she was qualified to perform her job, as she began her employment as a City of


       5
       Plaintiff represents that she will move for dismissal of COA 9 for Conspiracy
under 42 U.S.C. § 1985. (Filing No. 28 at CM/ECF p. 3 n.2.)
                                              9
Lincoln Firefighter/EMT in July 2013 and had more than one year of experience by
the time she was assigned to Station 8 in October 2014.

        As to the third element of Plaintiff’s gender-discrimination claim, “[a]n adverse
employment action is a tangible change in working conditions that produces a material
employment disadvantage.” Sallis v. Univ. of Minn., 408 F.3d 470, 476 (8th Cir.
2005). While “changes in employment that significantly affect an employee’s future
career prospects meet this standard,” id., “‘[m]ere inconvenience without any decrease
in title, salary, or benefits’ or that results only in minor changes in working conditions
does not meet this standard.” Wedow v. City of Kan. City, 442 F.3d 661, 671 (8th Cir.
2006) (quoting Sallis, 408 F.3d at 476). Plaintiff alleges that she was assigned to
Station 8 where her supervisor, Defendant Mahler, refused to train her—because she
is a woman—on general station procedures, truck functions, roof venting, rope rescue,
and rigging, all of which adversely affected her career trajectory at LF&R and were
a significant safety issue. At the motion-to-dismiss stage, this is enough to allege a
change in working conditions that produced a material employment disadvantage to
Plaintiff.

       Finally, Plaintiff has alleged a multitude of facts sufficient to raise an inference
of unlawful gender discrimination, such as being treated less favorably than similarly
situated men regarding work assignments and training opportunities; verbal
harassment and intimidation by Defendant Mahler, who has allegedly repeatedly
expressed his resistance to female firefighters, and by other Defendants who criticized
Plaintiff’s attempts to complain about the discriminatory situation; and Defendants’
condoning and perpetuating the alleged gender discrimination—which had been
ongoing since at least 2012—by refusing to remedy it despite being aware of it.

      Therefore, Defendants’ Motion to Dismiss Plaintiff’s gender-discrimination
claim under Title VII and the NFEPA will be denied.



                                            10
      2. Retaliation Claims (Title VII & NFEPA) Against City

       Plaintiff asserts retaliation claims under Title VII and the NFEPA, claiming that
Defendants retaliated against her after she complained about her discriminatory and
hostile work environment. (Filing No. 18 at CM/ECF pp. 15-17.) Title VII makes it
unlawful for an employer to discriminate against an employee “because he has
opposed any practice made an unlawful employment practice by this subchapter, or
because he has made a charge, testified, assisted, or participated . . . in an
investigation, proceeding, or hearing” under Title VII. 42 U.S.C. § 2000e-3(a)
(Westlaw 2018). The NFEPA similarly makes retaliatory action unlawful. Neb. Rev.
Stat. § 48-1114 (Westlaw 2018).

      The “employee has the initial burden of establishing a prima facie case
      of retaliation by showing that (1) [he] engaged in protected conduct, (2)
      [he] suffered a materially adverse employment action, and (3) the
      adverse action was causally linked to the protected conduct.” Pye v. Nu
      Aire, Inc., 641 F.3d 1011, 1021 (8th Cir. 2011). The “ultimate question”
      is “whether the employer’s adverse action against the employee was
      motivated by retaliatory intent.” Tyler v. Univ. of Ark. Bd. of Trustees,
      628 F.3d 980, 985 (8th Cir. 2011) (quotation omitted).

Rebouche v. Deere & Co., 786 F.3d 1083, 1088 (8th Cir. 2015).

       No one disputes that Plaintiff engaged in protected conduct by complaining to
colleagues about what she believed to be discriminatory treatment, filing an internal
EEO complaint, and filing a NEOC complaint regarding the claims at issue in this
lawsuit. Zhuang v. Datacard Corp., 414 F.3d 849, 856 (8th Cir. 2005) (filing of
complaint with EEOC was protected conduct for purposes of retaliation claim).
Plaintiff also plausibly alleges that she suffered materially adverse employment
actions after making such complaints, such as being forced to become a “floater” or
accept an undesired reassignment to another fire station in order to avoid the
discrimination at Station 8 and receiving a low job-evaluation score within four

                                          11
months of filing a complaint, both of which might have dissuaded a reasonable
employee in Plaintiff’s position from filing or supporting a charge of discrimination.
Burlington Northern & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68, 71 (2006) (to be
“materially adverse” for purposes of retaliation claim, plaintiff must show a
reasonable employee in plaintiff’s position might well have been dissuaded from
filing or supporting a charge of discrimination; “the EEOC has consistently found
[r]etaliatory work assignments to be a classic and widely recognized example of
forbidden retaliation” (internal quotation marks and citations omitted)).

       Finally, Plaintiff alleges facts—both temporal and otherwise—that suggest the
adverse actions were causally linked to Plaintiff’s complaints about the alleged
discrimination. (See Filing No. 18 ¶¶ 62, 71, 77, 84, 96, 100, 119, 122 (on same day
City completed internal investigation of Mahler based on Plaintiff’s complaints to
colleagues about discriminatory environment where City found no reason for
disciplinary action, Plaintiff was told to “return to Station 8 or give up her assignment
and become a floater”; after Plaintiff filed internal EEO complaint, Plaintiff was
forced to return to Station 8 where Mahler would not speak, look at, or train Plaintiff
because of her complaint, Plaintiff was advised to communicate with Mahler only
through an intermediary, and Plaintiff was not allowed to rotate to the truck with
Mahler; four months after filing NEOC charge, Plaintiff received uncharacteristically
low job-evaluation score of 74%)).

       Plaintiff’s allegations are sufficient to state a plausible claim of retaliation under
Title VII and the NFEPA, and Defendants’ Motion to Dismiss this claim under Fed.
R. Civ. P. 12(b)(6) will be denied.




                                             12
      3. Hostile-Work-Environment Claims (Title VII & NFEPA) Against City

       When a plaintiff alleges that her supervisor6 has created a hostile work
environment based on sex, the plaintiff “must show ‘(1) [she] belongs to a protected
group, (2) [she] was subjected to unwelcome harassment based on . . . sex, [and] (3)
the harassment affected a term, condition, or privilege of [her] employment . . . .’”
Rickard v. Swedish Match North America, Inc., 773 F.3d 181, 184 (8th Cir. 2014)
(internal quotation and citation omitted). To the extent Plaintiff alleges that her non-
supervisors participated in creating the hostile environment, she must also prove that
“(4) [her] employer knew or should have known of the harassment; and (5) the
employer failed to take proper action.” Rickard, 773 F.3d at 184 n.2 (internal
quotation marks and citation omitted).

       The third element “requires that [t]he harassment . . . be severe or pervasive
enough to create an objectively hostile or abusive work environment and the victim
must subjectively believe her working conditions have been altered.” Blomker, 831
F.3d at 1056 (internal quotation marks and citations omitted). In considering the
objective component, the court is to examine the totality of the circumstances,
“including the frequency of the discriminatory conduct, its severity, whether it is
physically threatening or humiliating or a mere offensive utterance, and whether the
conduct unreasonably interfered with the employee’s work performance.” Singletary
v. Missouri Dep’t of Corrs., 423 F.3d 886, 893 (8th Cir. 2005). “[H]ostile work
environment discrimination can exist absent a tangible employment action,” Winspear
v. Cmty. Dev., Inc., 574 F.3d 604, 607 (8th Cir. 2009) (internal quotation marks and
citation omitted); it “need not be explicitly sexual in nature,” Kopp v. Samaritan
Health Sys., Inc., 13 F.3d 264, 269 (8th Cir. 1993); and “the key issue ‘is whether
members of one sex are exposed to disadvantageous terms or conditions of
employment to which members of the other sex are not exposed,’” Kopp, 13 F.3d at

      6
     The chain of command at LF&R is not clear in Plaintiff’s Second Amended
Complaint such that the court can identify Plaintiff’s official “supervisors.”
                                          13
269 (quoting Harris v. Forklift Systems, Inc., 510 U.S. 17, 25 (1993) (Ginsburg, J.,
concurring)).

       Plaintiff’s Second Amended Complaint clearly alleges that Plaintiff, a member
of a protected group, was subjected to a hostile working environment that was
unwelcome, as evidenced by her repeated complaints about discrimination and
retaliation to co-workers, management, the LF&R Equity and Diversity Officer, and
the NEOC. Plaintiff’s allegations indicate that the harassment permeated her everyday
work life, affected her ability to receive training essential to perform her job, and
created an environment so toxic that Plaintiff sought mental-health treatment. To the
extent the Defendants were not Plaintiff’s supervisors, Plaintiff repeatedly alleges
facts indicating that those Defendants knew or should have known of the harassment
and they either ignored her complaints, took ineffective action, or failed to take proper
action altogether. Therefore, Defendants’ Motion to Dismiss Plaintiff’s hostile-work-
environment claim will be denied.

      4. § 1983 Equal-Protection Claims Against Individual Defendants & City

       Plaintiff’s § 1983 claims allege that her rights under the Equal Protection
Clause of the Fourteenth Amendment were violated when (1) the individual-capacity
Defendants treated Plaintiff differently than other similarly situated employees
because of her gender and retaliated against her because she complained about the
hostile discriminatory and retaliatory work environment; and (2) the City of Lincoln
established, maintained, and enforced an official policy, practice, or custom of
discriminating and retaliating against female firefighters and applied such policy to
Plaintiff when she complained about discrimination, retaliation, and the resulting
hostile work environment. Defendants move to dismiss Plaintiff’s equal-protection
claims pursuant to Fed. R. Civ. P. 12(b)(6) and because they are entitled to qualified
immunity.



                                           14
             a. Individual-Capacity Defendants

             “Because vicarious liability is inapplicable to . . . § 1983 suits, a
      plaintiff must plead that each Government-official defendant, through
      the official’s own individual actions, has violated the Constitution.”
      Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1948, 173 L. Ed. 2d
      868 (2009). Thus, “each Government official, his or her title
      notwithstanding, is only liable for his or her own misconduct.” Id. at
      1949. As we have held, a supervising officer can be liable for an inferior
      officer’s constitutional violation only “‘if he directly participated in the
      constitutional violation, or if his failure to train or supervise the
      offending actor caused the deprivation.’” Otey v. Marshall, 121 F.3d
      1150, 1155 (8th Cir. 1997) (quoting Tilson v. Forrest City Police Dep’t,
      28 F.3d 802, 806 (8th Cir. 1994)); see also Wever v. Lincoln County, 388
      F.3d 601, 606-07 (8th Cir. 2004).

Parrish v. Ball, 594 F.3d 993, 1001 (8th Cir. 2010) (footnote omitted).

       Despite their involvement in alleged misconduct, government officials will not
be held individually liable for such misconduct if he or she is entitled to qualified
immunity. “[D]efendants seeking dismissal under Rule 12(b)(6) based on an assertion
of qualified immunity must show that they are entitled to qualified immunity on the
face of the complaint,” Carter v. Huterson, 831 F.3d 1104, 1107 (8th Cir. 2016)
(internal quotation marks and citation omitted). Determining the existence of qualified
immunity at the Rule 12(b)(6) stage requires a two-part inquiry: (1) whether, on the
face of the complaint, the facts alleged make out a violation of a constitutional or
statutory right, and (2) whether that right was clearly established7 at the time of the

      7
                    To be clearly established, a legal principle must have
             a sufficiently clear foundation in then-existing precedent.
             The rule must be settled law, which means it is dictated by
             controlling authority or a robust consensus of cases of
             persuasive authority. It is not enough that the rule is
             suggested by then-existing precedent. The precedent must
             be clear enough that every reasonable official would
                                          15
defendant’s alleged misconduct. Nance v. Sammis, 586 F.3d 604, 609 (8th Cir. 2009)
(footnote added); see also Schatz Family ex rel. Schatz v. Gierer, 346 F.3d 1157, 1159
(8th Cir. 2003). If no reasonable fact-finder could answer yes to both of these
questions, the official is entitled to qualified immunity. Nance, 586 F.3d at 609.
“Courts may exercise their discretion in deciding which of the two prongs of the
qualified immunity analysis should be addressed first.” Akins v. Epperly, 588 F.3d
1178, 1183 (8th Cir. 2009).

       When engaging in the analysis of the existence of qualified immunity purely
on the face of complaint in a motion-to-dismiss scenario, “[t]he balance favors the
plaintiffs.” Whisman v. Rinehart, 119 F.3d 1303, 1309 (8th Cir. 1997); see also
Sanchez v. Bremer, No. 8:11-CV-314, 2012 WL 1396879, at *7 (D. Neb. Apr. 23,
2012) (noting that determining qualified immunity at pre-summary-judgment stage
is “‘unlikely to be very specific, given that federal civil practice is based on notice
pleading, where great specificity is not required, . . . and that there is no heightened
pleading requirement for civil rights cases’” (quoting Riverdale Mills Corp. v.
Pimpare, 392 F.3d 55, 60-61 (1st Cir. 2004))).




             interpret it to establish the particular rule the plaintiff seeks
             to apply. . . .

                    The “clearly established” standard also requires that
             the legal principle clearly prohibit the officer’s conduct in
             the particular circumstances before him. The rule’s
             contours must be so well defined that it is clear to a
             reasonable officer that his conduct was unlawful in the
             situation he confronted.

District of Columbia v. Wesby, 138 S. Ct. 577, 589-90 (2018) (internal quotations and
citations omitted).


                                            16
                    i. Equal-Protection/Retaliation Claim

       In the absence of a First Amendment claim (and there is not one here), there is
no constitutional right under the Equal Protection Clause to be free from retaliation.
Burton v. Arkansas Sec’y of State, 737 F.3d 1219, 1237 (8th Cir. 2013) (reversing
district court’s denial of qualified immunity on plaintiff’s equal-protection retaliation
claim because no established right exists under the Equal Protection Clause to be free
from retaliation; “‘The right to be free from retaliation is clearly established as a first
amendment right and as a statutory right under Title VII; but no clearly established
right exists under the equal protection clause to be free from retaliation. We have only
recognized that § 1983 provides a vehicle for redressing claims of retaliation on the
basis of the First Amendment,’” and “[n]owhere in [the plaintiff’s] complaint does he
allege retaliation on the basis of the First Amendment”) (quoting Ratliff v. DeKalb
County, 62 F.3d 338, 340 (11th Cir. 1995); emphasis added by Burton court); Tyler
v. Univ. of Ark. Bd. of Trs., 628 F.3d 980, 986 (8th Cir. 2011) (“Although section
704(a) of Title VII may not be the basis for a retaliatory discharge claim in a § 1983
action, § 1983 provides a vehicle for redressing claims of retaliation on the basis of
the First Amendment.”) (internal quotation marks and citation omitted); Zimmerman
v. Arkansas Dep’t of Fin. & Admin., No. 5:17CV00160, 2018 WL 700850, at *3 (E.D.
Ark. Feb. 2, 2018) (plaintiff could not bring retaliation claim under § 1983 because
no established right exists under the Equal Protection Clause to be free from
retaliation; there is such a right under the First Amendment, but plaintiff did not
reference First Amendment in complaint) (citing Burton); cf. Engquist v. Oregon
Dep’t of Agr., 553 U.S. 591, 605 (2008) (“we have never found the Equal Protection
Clause implicated in the specific circumstance where . . . government employers are
alleged to have made an individualized, subjective personnel decision in a seemingly
arbitrary or irrational manner”).

      Accordingly, Plaintiff’s equal-protection/retaliation claim against Defendants
Beutler, Casady, McDaniel, Linke, Benes, Jones, Merryman, and Mahler in their
individual capacities fails as a matter of law. Kahle v. Leonard, 477 F.3d 544, 550 (8th

                                            17
Cir. 2007) (if an official did not deprive plaintiff of a constitutional or statutory right,
the plaintiff “does not need qualified immunity, as he is not liable under § 1983”);
Ambrose v. Young, 474 F.3d 1070, 1077 n.3 (8th Cir. 2007) (“[I]f the court finds no
constitutional violation occurred, the analysis ends and the issue of qualified immunity
is not addressed. This is not to say, however, the defendant official is entitled to
qualified immunity. Rather, if no constitutional violation occurred, plaintiff’s claim
fails as a matter of law because plaintiff did not prove an essential element of the §
1983 claim.”) (citation omitted).

       Alternatively, because there was no constitutional violation, each of the
individual Defendants is entitled to qualified immunity as to Plaintiff’s equal-
protection claim based on retaliation. Pearson v. Callahan, 555 U.S. 223, 243-44
(2009) (“An officer conducting a search is entitled to qualified immunity where
clearly established law does not show that the search violated the Fourth
Amendment.”); Kulkay v. Roy, 847 F.3d 637, 646 (8th Cir. 2017) (finding individual
defendants entitled to qualified immunity when plaintiff failed to state Eighth
Amendment claim).

                     ii. Equal-Protection/Discrimination Claim

       The Eighth Circuit Court of Appeals has “held intentional gender discrimination
in public employment by persons acting under color of state law violates the Equal
Protection Clause of the Fourteenth Amendment and is actionable under section
1983.” Ottman v. City of Indep., Mo., 341 F.3d 751, 756 (8th Cir. 2003). Further,
“[t]he right to be free of gender discrimination is clearly established.” Wright v.
Rolette Cty., 417 F.3d 879, 886 (8th Cir. 2005) (internal quotation marks and citation
omitted); see also Peterson v. Scott County, 406 F.3d 515, 526 (8th Cir. 2005),
abrogated on other grounds, Torgerson v. City of Rochester, 643 F.3d 1031 (8th Cir.
2011) (same).



                                            18
       Defendants argue that Plaintiff has failed to state an equal-
protection/discrimination claim against Defendants Beutler, McDaniel, and Casady
because they were not personally involved in the gender discrimination against
Plaintiff, and they are therefore entitled to qualified immunity as to this claim. It can
be plausibly inferred from Plaintiff’s Second Amended Complaint that these
Defendants were managerial, supervisory employees in the chain of command above
Plaintiff and Defendant Mahler.

      A supervisor may be held liable if a failure to properly supervise and
      train the offending employee caused a deprivation of constitutional
      rights. The plaintiff must show that the supervisor (1) had notice of a
      pattern of unconstitutional acts committed by subordinates; (2) was
      deliberately indifferent to or tacitly authorized those acts; and (3) failed
      to take sufficient remedial action; (4) proximately causing injury to [the
      plaintiff].

Perkins v. Hastings, 915 F.3d 512, 524 (8th Cir. 2019) (internal quotation marks and
citations omitted) (discussing § 1983 claim against chief of police in his individual
capacity for hiring officer who shot plaintiff’s son); see also Jackson v. Nixon, 747
F.3d 537, 543 (8th Cir. 2014) (“While the doctrine of respondeat superior does not
apply to § 1983 cases, a supervisor may still be liable under § 1983 if either his direct
action or his failure to properly supervise and train the offending employee caused the
constitutional violation at issue.” (internal quotation marks and citation omitted));
Luckert v. Dodge Cty., 684 F.3d 808, 817 (8th Cir. 2012) (“Supervisors can . . . incur
liability . . . for their personal involvement in a constitutional violation, or when their
corrective inaction amounts to deliberate indifference to or tacit authorization of the
violative practices.” (internal quotation marks and citations omitted)); Ottman v. City
of Indep., Mo., 341 F.3d 751, 761 (8th Cir. 2003) (“a supervisor incurs liability for a
violation of a federally protected right when the supervisor is personally involved in
the violation or when the supervisor’s corrective inaction constitutes deliberate
indifference toward the violation”; “[t]he supervisor must know about the conduct and
facilitate it, approve it, condone it, or turn a blind eye for fear of what [he or she]


                                            19
might see” (internal quotation marks and citations omitted)).

        Plaintiff’s Second Amended Complaint clearly and specifically alleges that
Defendants Beutler, McDaniel, and Casady had notice beginning in 2012 of repeated
acts of gender-based discrimination and retaliation within LF&R; they were
deliberately indifferent to such acts by ignoring known complaints and results of
investigations into those complaints and by exonerating employees who committed
discriminatory acts; they individually failed to take sufficient remedial action directed
at the discrimination and retaliation; and each of these Defendants’ deliberate inaction
proximately caused injury to Plaintiff. For example, Plaintiff makes the following
allegations, among others, against Defendant Beutler8:

! In 2014 and 2015, Beutler met at least four times with Taylor-Riley regarding
another gender-based discrimination and retaliation case (the Troy Hurd case), but no
actions were taken to ensure that the retaliation stopped, nor was a neutral gatekeeper
put in place to monitor LF&R. (Filing No. 18 ¶ 161.)

! On May 6, 2016, Taylor-Riley issued to Beutler her investigative report concluding
that Mahler had discriminated and retaliated against Plaintiff, citing as evidence
specific examples of schedule differences between Plaintiff and similarly situated
male firefighters; Mahler’s statements that women are not equipped to “be on the
USAR team” and “there’s no room for women in the fire service”; that newly
transferred or recently graduated male firefighters were allowed to rotate to the truck
and vent roofs with a fall-protection belt soon after their arrival at Station 8 without
proving their worth to Mahler, as Plaintiff was required to do; that firefighters are not
required to have any truck experience before an assignment, they can be “sent to a
truck right out of the academy,” and “the captain is expected to train them”; and
witnesses’ observations that Mahler bullied Plaintiff. (Id. ¶ 108.)

! On July 28, 2016, Plaintiff received a letter from Beutler stating that the City law

      8
        The following single-spaced and bulleted (but not double-indented) paragraphs
are not direct quotations from Plaintiff’s Second Amended Complaint, but summaries
thereof. Direct quotations from Plaintiff’s Second Amended Complaint within the
summary paragraphs are punctuated as such.
                                           20
department had conducted its own investigation and found no grounds for
discrimination. Such investigation did not include an interview of Plaintiff. The letter
promised that Plaintiff could meet with Defendants McDaniel and Casady to discuss
how to improve fire-house interactions, but did not inform Plaintiff of any measures
taken to remedy the harassment and retaliation at Station 8. (Id. ¶ 114.)

! Buetler met with Casady, McDaniel, and Taylor-Riley “at various points” to discuss
the investigation of Plaintiff’s situation, but “no remedial action or discipline was
implemented by the Defendants as it relates to Mahler’s conduct, nor did they monitor
the situation appropriately to ensure that the employment policies of the City of
Lincoln, and state and federal law were followed.” (Id. ¶¶ 172-173.)

! Beutler “has been aware or should have been aware since August 2012 of LFR’s
continuing pattern of discriminatory and retaliatory treatment of women and/or
individuals that complain about discrimination and harassment and has turned a blind
eye to LFR’s unlawful conduct.” This includes ignoring Taylor-Riley’s
recommendations in both 2014 and 2016 to change LF&R leadership to prevent
discrimination and retaliation from occurring, ratifying LF&R leadership’s
discriminatory and retaliatory conduct by exonerating the offenders, failing to appoint
an “independent gatekeeper to address the discriminatory and retaliatory atmosphere
at LFR,” and failing to implement remedial measures. (Id. ¶ 174.)

       Plaintiff’s Second Amended Complaint makes the following allegations, among
others, against Defendant McDaniel:

! McDaniel was a City Director or Manager. (Filing No. 18 ¶ 127.)

! McDaniel and Taylor-Riley initiated, and reviewed the results of, a workplace
harassment survey within LF&R in August 2012. In the survey results, two Battalion
Chiefs employed by LF&R at the time expressed that the current LF&R
administration acted in a retaliatory or discriminatory manner. The HR Battalion Chief
noted “subtle occurrences on a daily basis ranging from ignoring others, comments
or jokes, to actual isolation in some cases.” She stated, “Our department is a white
male dominated culture that believes they treat people fairly, but women are subjected
to a lot of subtle harassment/discrimination. . . . I know several of our women have or
currently are experiencing issues.” (Id. ¶¶ 131-134.)


                                          21
! In an August 2, 2016, meeting between Plaintiff, Casady, and McDaniel regarding
Plaintiff’s complaints of discrimination and harassment by Mahler, McDaniel
responded that “LFR had a systemic issue that need[ed] to be addressed” and “If we
had the advantage of the HR Wand, this never would have happened. It would have
been solved in 2012 with the culture, but the HR wand is pretty damn weak.” (Id. ¶
116.)

! McDaniel met with Casady, Buetler, and Taylor-Riley “at various points” to discuss
the investigation into Plaintiff’s situation, but “no remedial action or discipline was
implemented by the Defendants as it relates to Mahler’s conduct, nor did they monitor
the situation appropriately to ensure that the employment policies of the City of
Lincoln, and state and federal law were followed.” (Id. ¶¶ 172-173.)

! McDaniel attempted to pressure Plaintiff to return to Station 8 despite her
complaints about Mahler’s discrimination towards her. (Id. ¶ 117.)

! McDaniel “has been aware or should have been aware since August 2012 of LFR’s
continuing pattern of discriminatory and retaliatory treatment of women and/or
individuals that complain about discrimination and harassment and has turned a blind
eye to LFR’s unlawful conduct.” This includes ignoring Taylor-Riley's
recommendations in both 2014 and 2016 to change LF&R leadership to prevent
discrimination and retaliation from occurring, ratifying LF&R leadership’s
discriminatory and retaliatory conduct by exonerating the offenders, failing to appoint
an “independent gatekeeper to address the discriminatory and retaliatory atmosphere
at LFR,” and failing to implement remedial measures. (Id. ¶ 176.)

       Finally, Plaintiff’s Second Amended Complaint makes the following
allegations, among others, against Defendant Casady:

! Under the City’s Equity and Diversity Plan (“EAD”) adopted in 2012, Casady was
required to “report instances of discrimination and retaliation of which [he was] aware
and had the legal duty to comply with the EAD.” (Filing No. 18 ¶ 126.) Casady was
aware of the EAD, but “doesn’t know whether he ever read it.” (Id. ¶ 127.)

! In the fall of 2015, Casady failed to investigate Plaintiff’s complaints of
discrimination and failed to discipline Battalion Chief Jones for his failure to address
Plaintiff’s complaints. (Id. ¶ 47.)

                                          22
! On January 6, 2016, Casady asked Taylor-Riley whether Plaintiff had filed an EEO
complaint, information that is considered confidential between an employee and
Taylor-Riley. (Id. ¶ 56.) On January 8, 2015, Station Caption Giles complained to
Casady that he had been retaliated against after complaining of illegal discrimination,
and the City was failing to remedy the problem of discrimination and retaliation
within LF&R. (Id. ¶ 159.)

! On January 20, 2016, Battalion Chiefs notified Casady that Mahler “would be
intensely supervised,” but Casady “took no action to ensure that these directives were
being followed.” (Id. ¶ 73.)

! On August 2, 2016, Plaintiff met with Casady and McDaniel, during which “Casady
admitted that there had been a ‘management failure’ when Command Staff failed to
communicate with her supervisors at Station 8, Merryman and Mahler, about
management’s expectations regarding how Mahler should treat her at Station 8 after
her complaints of discrimination and harassment.” (Id. ¶ 116.)

! Casady attempted to pressure Plaintiff to return to Station 8 despite her complaints
about Mahler’s discrimination towards her. (Id. ¶ 117.)

! Casady met with Beutler, McDaniel, and Taylor-Riley “at various points” to discuss
the investigation into Plaintiff’s situation, but “no remedial action or discipline was
implemented by the Defendants as it relates to Mahler’s conduct, nor did they monitor
the situation appropriately to ensure that the employment policies of the City of
Lincoln, and state and federal law were followed.” (Id. ¶¶ 172-173.)

! Casady “has been aware or should have been aware since August 2012 of LFR’s
continuing pattern of discriminatory and retaliatory treatment of women and/or
individuals that complain about discrimination and harassment and has turned a blind
eye to LFR’s unlawful conduct.” This includes ignoring Taylor-Riley’s
recommendations in both 2014 and 2016 to change LF&R leadership to prevent
discrimination and retaliation from occurring, ratifying LF&R leadership’s
discriminatory and retaliatory conduct by exonerating the offenders, failing to appoint
an “independent gatekeeper to address the discriminatory and retaliatory atmosphere
at LFR,” and failing to implement remedial measures. (Id. ¶ 175.)

      Defendants do not argue that the remaining Defendants in their individual
capacities were not personally involved in the gender discrimination against Plaintiff,

                                          23
so the court will not address that issue. NECivR 39.2(c) (“a judge may treat a party’s
failure to . . . discuss an issue in a brief as an abandonment of that party’s position on
any issue not briefed or discussed”).

       As to Defendants Linke, Benes, Jones, Merryman, and Mahler in their
individual capacities, Defendants argue only that, “The allegations of the Second
Amended Complaint are insufficient to show a violation of Plaintiff’s constitutional
rights by any of the named Defendants,” thereby entitling them to qualified immunity.
(Filing No. 24 at CM/ECF p. 10.) As discussed above, I have concluded that Plaintiff
has stated a plausible hostile-work-environment claim as against these Defendants.

       Accordingly, the alleged facts, accepted as true and construed in Plaintiff’s
favor, indicate that the Defendants in their individual capacities violated Plaintiff’s
clearly established right to be free of gender discrimination under the Equal Protection
Clause of the Fourteenth Amendment, and a reasonable city employee would have
known that subjecting Plaintiff to such treatment in the workplace (or allowing her to
be subject to such treatment) violated that right. Although details at this stage are
obviously lacking, Defendants have not shown they are entitled to qualified immunity
for their alleged actions. Carter, 831 F.3d at 1107 (“[D]efendants seeking dismissal
under Rule 12(b)(6) based on an assertion of qualified immunity must show that they
are entitled to qualified immunity on the face of the complaint” (internal quotation
marks and citation omitted)). Therefore, on the face of Plaintiff’s Second Amended
Complaint, Defendants’ Motion to Dismiss Plaintiff’s equal-protection/discrimination
claim on qualified-immunity grounds must be denied.

                    iii. Equal-Protection/Hostile-Work-Environment Claim

       “Intentional sexual harassment by persons acting under color of state law
violates the Equal Protection Clause of the Fourteenth Amendment and supports a
section 1983 action.” Ottman v. City of Indep., Mo., 341 F.3d 751, 759 (8th Cir. 2003)
(internal quotation marks and citation omitted). Hostile-work-environment claims

                                           24
under Title VII and § 1983 are subject to the same analysis. Weger v. City of Ladue,
500 F.3d 710, 171 (8th Cir. 2007).

       As with Plaintiff’s equal-protection/discrimination claim, Defendants argue
they are entitled to qualified immunity on Plaintiff’s hostile-work-environment claim
because Plaintiff has failed to state a claim against all Defendants and because
Defendants Beutler, McDaniel, and Casady were not personally involved in the
alleged constitutional violations. As discussed above, I have concluded that Plaintiff
has stated a plausible hostile-work-environment claim as against all Defendants. As
to Defendants Beutler, McDaniel, and Casady specifically, I concluded above that
these Defendants had notice of, and participated in, repeated acts of gender-based
discrimination and retaliation within LF&R by ignoring known complaints about, and
investigations into, the incidents that formed the basis of Plaintiff’s hostile-work-
environment claim. Plaintiff has also alleged that these Defendants exonerated
employees who committed acts contributing to the hostile work environment; failed
to adequately remedy the discrimination, retaliation, and resulting hostile
environment; and each of these Defendants’ deliberate inaction proximately caused
injury to Plaintiff.

       Defendants have neither identified nor discussed any cases establishing that
they are entitled to qualified immunity in these circumstances, nor has the court found
any.9 “[D]efendants seeking dismissal under Rule 12(b)(6) based on an assertion of
qualified immunity must show that they are entitled to qualified immunity on the face


      9
        The court takes judicial notice of the jury verdict in the amount of
$1,177,815.43 in Hurd v. City of Lincoln, No. 4:16CV3029, Filing No. 250 (D. Neb.
Feb. 26, 2019), in favor of Troy Hurd and against the City of Lincoln on Hurd’s Title
VII and NFEPA claim that he was retaliated against after complaining about sexual
and national-origin discrimination of a fellow female LF&R firefighter and the
resulting hostile work environment. Hurd had complained about the discrimination
and hostile work environment to LF&R personnel, City management, and the
NEOC/EEOC.
                                          25
of the complaint,” Carter, 831 F.3d at 1107 (internal quotation marks and citation
omitted), and they have failed to do so. Accordingly, Defendants’ Motion to Dismiss
Plaintiff’s equal-protection/hostile-work-environment claim will be denied without
prejudice to raising the qualified-immunity defense in summary-judgment
proceedings.

             b. City of Lincoln

       Plaintiff claims that the City of Lincoln had an official policy, practice, or
custom of discriminating and retaliating against female firefighters and applied such
policy to Plaintiff when she complained about discrimination, retaliation, and the
resulting hostile work environment.

       A city or county may only be liable under § 1983 if its “policy” or “custom”
caused a violation of Plaintiff’s constitutional rights. Doe By and Through Doe v.
Washington County, 150 F.3d 920, 922 (8th Cir. 1998) (citing Monell v. Department
of Soc. Servs., 436 U.S. 658, 694 (1978)). An “official policy” involves a deliberate
choice to follow a course of action made from among various alternatives by an official
who has the final authority to establish governmental policy. Jane Doe A By and
Through Jane Doe B v. Special School Dist. of St. Louis County, 901 F.2d 642, 645
(8th Cir. 1990) (citing Pembaur v. City of Cincinnati, 475 U.S. 469, 483 (1986)). To
establish a governmental “custom,” a plaintiff must prove:

      1)   The existence of a continuing, widespread, persistent pattern of
      unconstitutional misconduct by the governmental entity’s employees;

      2)     Deliberate indifference to or tacit authorization of such conduct by
      the governmental entity’s policymaking officials after notice to the
      officials of that misconduct; and

      3)     That plaintiff was injured by acts pursuant to the governmental
      entity’s custom, i.e., that the custom was the moving force behind the
      constitutional violation.

                                          26
Jane Doe, 901 F.2d at 646. See also Brewington v. Keener, 902 F.3d 796, 801 (8th Cir.
2018) (“when a plaintiff alleges an unwritten or unofficial policy, there must be
evidence of . . . a practice, so permanent and well-settled so as to constitute a
custom”; “The pattern of unconstitutional conduct must be so pervasive and
widespread so as to have the effect and force of law.”) (internal quotations and
citations omitted).

       Because Plaintiff cannot bring a § 1983 retaliation claim under the Equal
Protection Clause, Plaintiff necessarily has failed to state a § 1983 claim that she was
retaliated against in violation of her equal-protection rights due to a City policy,
custom, or deliberately indifferent failure to train. Brockinton v. City of Sherwood,
Ark., 503 F.3d 667, 676 (8th Cir. 2007) (“We note that the alleged facts do not show
a constitutional violation by an individual . . . defendant, and therefore, neither the
City nor [other defendant in his official capacity] can be liable under § 1983.”);
McCoy v. City of Monticello, 411 F.3d 920, 922 (8th Cir. 2005) (“This circuit has
consistently recognized a general rule that, in order for municipal liability to attach,
individual liability first must be found on an underlying substantive claim.”).
Therefore, Plaintiff’s equal-protection/retaliation claim asserted against the City of
Lincoln must be dismissed with prejudice.

       However, as to Plaintiff’s equal-protection/discrimination and hostile-work-
environment claim, Plaintiff alleges numerous specific facts suggesting that City of
Lincoln policymaking officials were deliberately indifferent to, or tacitly authorized,
a continuing and persistent pattern of gender discrimination and creation of a hostile
work environment by LF&R employees as against Plaintiff and other female
firefighters, and that such indifference or authorization caused the alleged
constitutional violations. Therefore, Defendants’ Motion to Dismiss these claims
against the City will be denied.




                                          27
      5. 42 U.S.C. § 1985 Conspiracy Claim

       Plaintiff’s Brief in Opposition to Defendants’ Motion to Dismiss states that she
“intends to file a voluntary dismiss[al] of her Conspiracy Claim under Section 1985.”
(Filing No. 28 at CM/ECF p. 3 n.2.) Therefore, I will not address this claim and will
order Plaintiff to file a motion dismissing this claim by a date certain.

B. Motion to Strike

       Defendants move to strike the paragraphs in Plaintiff’s Second Amended
Complaint that discuss facts relating to the Hurd and Giles cases because such facts
are redundant and because some of the events occurred before Plaintiff joined LF&R.
(Filing No. 24 at CM/ECF pp. 16-17.) Defendants also move to strike the allegations
related to Plaintiff’s visits to her counselor, the fact that a colleague had accessed her
private medical records, front pay, back pay, consequential damages, and “all
paragraphs that constitute narratives.” (Id. at CM/ECF pp. 18-20.)

      Federal Rule of Civil Procedure 12(f) allows the court to “strike from a
pleading an insufficient defense or any redundant, immaterial, impertinent, or
scandalous matter.” Striking a pleading is an “extreme measure” that is “viewed with
disfavor and infrequently granted.” Stanbury Law Firm v. I.R.S., 221 F.3d 1059, 1063
(8th Cir. 2000) (citing Lunsford v. United States, 570 F.2d 221, 229 (8th Cir. 1977)).
“Motions to strike are often considered ‘time wasters,’ and should be denied unless
the challenged allegations have no possible relation or logical connection to the
subject matter of the controversy.” Infogroup, Inc. v. DatabaseLLC, 95 F. Supp. 3d
1170, 1194 (D. Neb. 2015) (citations omitted). “[E]ven matters that are not strictly
relevant to the principal claim at issue should not necessarily be stricken, if they
provide important context and background to claims asserted or are relevant to some
object of the pleader’s suit.” Diaz v. Kelm, No. 4:18CV3042, 2018 WL 3448268, at
*1 (D. Neb. July 17, 2018) (internal quotation marks and citations omitted).


                                           28
       I decline to strike the items identified by Defendants because: (1) the facts
relating to the Hurd and Giles cases are relevant to the alleged long-standing
unconstitutional custom of discrimination and creation of a hostile work environment
under Monell, see Smith v. Ashland, Inc., 250 F.3d 1167, 1173 (8th Cir. 2001) (“[A]
hostile work environment claim, by nature, constitutes a continuing violation,” which
allows the court to “consider background evidence from the pre-limitations period
[which] may be relevant to illuminate whether [the plaintiff’s] work environment
during the limitations period was sufficiently hostile.” (internal quotation marks and
citations omitted)); Mahler v. First Dakota Title Ltd. P’ship, No. 16-CV-4127, 2018
WL 1096838, at *7 (N.D. Iowa Feb. 28, 2018) (“Eighth Circuit case law establishes
that the harassment of other employees may be relevant to a hostile work environment
claim.”); (2) Plaintiff’s visits to her counselor are relevant to damages; (3) the fact that
Defendant Linke accessed Plaintiff’s private medical records, which were then used
to force Plaintiff to abandon her discrimination and harassment complaint against the
City, is relevant in assessing the LF&R work environment and management’s effort
to conceal Plaintiff’s protected activity; (4) whether Plaintiff is entitled to front pay,
back pay, or other damages cannot be assessed at this stage, and Defendants have not
shown that such damages are non-recoverable in Title VII cases, see Manual of Model
Civil Jury Instructions for the District Courts of the Eighth Circuit, Jury Inst. No. 5.70
(2018) (describing types of actual damages allowed in Title VII cases); and (5)
although annoyingly lengthy, the “paragraphs that constitute narratives” provide
context and background to the claims asserted. Accordingly, Defendants’ Motion to
Strike will be denied in its entirety.

       IT IS ORDERED:

       1.    Defendants’ Motion to Dismiss (Filing No. 23) is GRANTED in part
in the following particulars:

       a.     Defendants’ Motion to Dismiss Plaintiff’s Title VII and NFEPA claims
              (COAs 1-6) against the Defendants Beutler, Casady, McDaniel, Linke,

                                            29
            Benes, Jones, Merryman, and Mahler in their individual capacities is
            granted because such claims may only be asserted against Defendant
            City of Lincoln.

      b.    Defendants’ Motion to Dismiss Plaintiff’s equal-protection claim (COA
            7) asserted against Defendants Beutler, Casady, McDaniel, Linke, Benes,
            Jones, Merryman, and Mahler in their official capacities is granted as
            redundant of the same claim asserted against the City of Lincoln.

      c.    Defendants’ Motion to Dismiss Plaintiff’s § 1983 equal-
            protection/retaliation claim (part of COA 7) against the City of Lincoln
            is granted.

      d.    Defendants’ Motion to Dismiss Plaintiff’s § 1983 equal-
            protection/retaliation claim (part of COA 8) against Defendants Beutler,
            Casady, McDaniel, Linke, Benes, Jones, Merryman, and Mahler in their
            individual capacities is granted, as such claim fails as a matter of law.

       2.    Defendants’ Motion to Dismiss (Filing No. 23) is DENIED in part in
the following particulars:

      a.    Defendants’ Motion to Dismiss Plaintiff’s gender-discrimination claims
            against the City of Lincoln under Title VII and the NFEPA (COAs 2 &
            5) is denied.

      b.    Defendants’ Motion to Dismiss Plaintiff’s retaliation claims against the
            City of Lincoln under Title VII and the NFEPA (COAs 3 & 6) is denied.

      c.    Defendants’ Motion to Dismiss Plaintiff’s hostile-work-environment
            claims against the City of Lincoln under Title VII and the NFEPA
            (COAs 1 & 4) is denied.

                                        30
      d.    Defendants’ Motion to Dismiss Plaintiff’s § 1983 equal-
            protection/discrimination and equal-protection/hostile-work-environment
            claims against the City of Lincoln (COA 7) is denied.

      e.    Defendants’ Motion to Dismiss Plaintiff’s § 1983 equal-
            protection/discrimination claim against Defendants Beutler, Casady,
            McDaniel, Linke, Benes, Jones, Merryman, and Mahler in their
            individual capacities (part of COA 8) on qualified-immunity grounds is
            denied without prejudice to raising the qualified-immunity defense in
            summary-judgment proceedings.

      f.    Defendants’ Motion to Dismiss Plaintiff’s § 1983 equal-
            protection/hostile-work-environment claim against Defendants Beutler,
            Casady, McDaniel, Linke, Benes, Jones, Merryman, and Mahler in their
            individual capacities (part of COA 8) on qualified-immunity grounds is
            denied without prejudice to raising the qualified-immunity defense in
            summary-judgment proceedings.

       3.    Pursuant to Plaintiff’s representation in her Brief in Opposition to
Defendants’ Motion to Dismiss and Motion to Strike (Filing No. 28) that she will
move for dismissal of her 42 U.S.C. § 1985 conspiracy claim (COA 9), Plaintiff shall
file an unopposed motion dismissing this claim by May 2, 2019.

      4.    Defendants’ Motion to Strike (Filing No. 23) is DENIED.

      5.    Plaintiff’s claims going forward at this point are as follows:

            a.     Plaintiff’s Title VII and NFEPA claims (COAs 1-6) for gender
                   discrimination, retaliation, and hostile work environment against
                   the City of Lincoln;


                                         31
     b.    Plaintiff’s § 1983 equal-protection claims against the City of
           Lincoln (COA 7) for gender discrimination and hostile work
           environment; and

     c.    Plaintiff’s § 1983 equal-protection claims against Defendants
           Beutler, Casady, McDaniel, Linke, Benes, Jones, Merryman, and
           Mahler in their individual capacities (COA 8) for gender
           discrimination and hostile work environment.

DATED this 22nd day of April, 2019.

                             BY THE COURT:

                             s/ Richard G. Kopf
                             Senior United States District Judge




                               32
